W'PeV Curiam.
■ This'is au action in mandamus filed originallypim this "court, and to the petition of the’relator the respondents have filed an answer and a cross-petition. The relator now moves this cofirt to dismiss the cross-petition for the reason that Ni# court "is without jurisdiction to consider the matter set forth fethu-cross-petition. ■ '■
'%»$■%: Appellate courts' have' original jurisdiction in’ mandamus, iluweverj this court does not have original jurisdiction to confeMer-;4n action for statutory damages,- as alleged in thé cross¡pefetium-' -It should be noted further that the law does not'provide appellate courts with the machinery for-conducting a trial necessary to determine the issues raised by the cross-petition.
The motion to dismiss the cross-petition will be sustained, and if the respondents desire an opportunity to submit an amended answer, leave will be granted them.

Motion sustained.

Dueeey, P. J., Dueey and Bryant, JJ., concur.